Name: 97/517/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Africa;  international trade;  fisheries;  natural and applied sciences
 Date Published: 1997-08-06

 Avis juridique important|31997D051797/517/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (Text with EEA relevance) Official Journal L 214 , 06/08/1997 P. 0054 - 0054COMMISSION DECISION of 1 August 1997 concerning certain protective measures with regard to certain products of animal origin, excluding fishery products, originating in Madagascar (Text with EEA relevance) (97/517/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas Community inspections in Madagascar have shown that there are serious deficiencies with regard to infrastructure and hygiene in meat establishments and that there are not enough guarantees of the efficiency of the controls carried out by the competent authorities; whereas animal health management in Madagascar shows severe deficiencies and non-application of Community rules; whereas there is a potential risk for public health with regard to the production and processing of animal products, excluding fishery products, in this country;Whereas imports of products of animal origin, excluding fishery products, from Madagascar must not be allowed until it can be guaranteed that no more risk exists;Whereas this Decision will be reviewed before 30 November 1997;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to products of animal origin, excluding fishery products, originating in Madagascar.Article 2 Without prejudice to Commission Decision 97/516/EC (3), Member States shall prohibit imports of products of animal origin.However, consignments which left Madagascar prior to the entry into force of this Decision, and which are presented at the Community inspection post for importation before 15 August 1997, shall be submitted to a re-inforced physical examination and if appropriate, a microbiological examination for the detection, in particular, of Bacillus anthracis and Clostridium chauvoei.Article 3 This Decision will be reviewed before 30 November 1997.Article 4 The Member States shall modify the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 5 This Decision is addressed to the Member States.Done at Brussels, 1 August 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) See page 53 of this Official Journal.